Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 1 of 12 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Alexander Klein, individually and on behalf of all others
 similarly situated,                                                    C.A. No:
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 FMA Alliance, Ltd.
 and John Does 1-25

                                       Defendant(s).

                                          COMPLAINT

       Plaintiff Alexander Klein (hereinafter, “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks PLLC, against Defendant FMA Alliance, Ltd., (hereinafter

“Defendant FMA”), individually and on behalf of a class of all others similarly situated, pursuant

to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s

counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's

personal knowledge.



                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

                                                  1
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 2 of 12 PageID #: 2




   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

   collection of debts" does not require "misrepresentation or other abusive debt collection

   practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as the

   Plaintiff resides here as well as where a substantial part of the events or omissions giving rise to

   the claim occurred.

                                      NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under§

   1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.

                                               PARTIES




                                                  2
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 3 of 12 PageID #: 3




      7.      Plaintiff is a resident of the State of New York, County of Kings, residing at 2415

   Avenue I, Brooklyn, NY 11210.

      8.      Defendant FMA is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address at 12339 Cutten Road, Houston, TX 77066.

      9.      Upon information and belief, Defendant FMA are companies that use the mail,

   telephone, and facsimile and regularly engage in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.

                                       CLASS ALLEGATIONS

      11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant FMA sent an initial collection letter attempting to collect a

                  consumer debt;

              c. that contained deceptive information as to the balance owed;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      13.     The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.



                                                 3
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 4 of 12 PageID #: 4




      14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the forms attached as

   Exhibits A, violate 15 U.S.C. §§ l692e and 1692g.

      16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Classes defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue




                                                  4
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 5 of 12 PageID #: 5




                  is \whether the Defendants' written communications to consumers, in the forms

                  attached as Exhibit A violate 15 U.S.C. § l692e and §1692g.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendants' common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.




                                                 5
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 6 of 12 PageID #: 6




      19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                        FACTUAL ALLEGATIONS

      20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.     Some time prior to June 22, 2020, an obligation was allegedly incurred to U.S. Bank

   National Association.

      22.     The U.S. Bank National Association obligation arose out of transactions in which the

   funds obtained from the creditor were used primarily for personal, family or household purposes.

      23.     The alleged U.S. Bank National Association obligation is a "debt" as defined by 15

   U.S.C.§ 1692a(5).

      24.     U.S. Bank National Association is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

      25.     Defendant FMA, a debt collector, contracted with U.S. Bank National Association

   to collect the alleged debt.

      26.     Defendant FMA collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.



                                  Violation – June 22, 2020 Collection Letter




                                                   6
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 7 of 12 PageID #: 7




      27.       On or about June 22, 2020, Defendant FMA sent the Plaintiff an initial contact notice

   (the “Letter”) regarding the alleged debt originally owed to U.S. Bank National Association. See

   Exhibit A.

      28.       When a debt collector solicits payment from a consumer, it must, within five days

   of an initial communication send the consumer a written notice containing:

      (1) the amount of the debt;

      (2) the name of the creditor to whom the debt is owed;

      (3) a statement that unless the consumer, within thirty days after receipt of the notice,

      disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

      valid by the debt collector;

      (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

      day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

      verification of the debt or a copy of the judgment against the consumer and a copy of such

      verification or judgment will be mailed to the consumer by the debt collector; and

      (5) a statement that, upon the consumer's written request within the thirty-day period, the

      debt collector will provide the consumer with the name and address of the original creditor,

      if different from the current creditor. 15 U.S.C. § 1692g(a).

      29.       The required disclosures set forth in 15 U.S.C. §1692g(a) are more commonly

   known as the “G Notice”.

      30.       Although a collection letter may track the statutory language, ''the collector

   nevertheless violates the Act if it conveys that information in a confusing or contradictory

   fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

   F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include the



                                                   7
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 8 of 12 PageID #: 8




   proper debt validation notice in a mailing to a consumer-- Congress intended that such notice

   be clearly conveyed.''). Put differently, a notice containing ''language that 'overshadows or

   contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell,

   74 F.3d at 34.

      31.        The top of the letter states an account summary as follows:

                 Total Balance Due:                                                      $5,123.18
                 Balance owed as of charge-off:                                          $5,574.36
                 Total interest accrued since charge-off:                                    $0.00
                 Total non-interest charges or fees accrued since charge-off:                $0.00
                 Total payments since charge-off:                                          $451.18


      32.        The letter states that due to a payment of $451.18 the balance due at charge-off has

   been reduced.

      33.        The letter is deceptive because Plaintiff did not make a $451.18 payment since the

   charge-off.

      34.        It is deceptive to state that a payment has been made and therefore a balance has been

   reduced when a payment has not been made.

      35.        A collection letter must clearly display the balance owed and with the deceptively

   listed payments on this letter makes it impossible for a consumer to know how much is owed

   and if the debt will be considered paid if the lower payment amount is made.

      36.        Stating confusing balance amounts is materially misleading to Plaintiff since it is a

   knowingly false statement.

      37.        Moreover, due to the false statement indicating that a payment was made when it

   was not, Plaintiff was unsure if the entire letter was fraudulent and therefore could not

   adequately respond to Defendant’s letter.




                                                   8
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 9 of 12 PageID #: 9




      38.     Defendant’s false statement overshadowed the Plaintiff’s §1692g right to have the

   proper balance currently owed stated in a non-confusing or clear, non-deceptive manner.

      39.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.

                              COUNT I
 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                et seq.

      40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      42.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      43.     Defendant violated §1692e :

              a. As the Letter it is open to more than one reasonable interpretation, at least one of

                  which is inaccurate.

              b. By making a false and misleading representation in violation of §1692e(10).

      44.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692g et seq.

      45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

                                                 9
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 10 of 12 PageID #: 10




       46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       47.     Pursuant to 15 USC §1692g, a debt collector:


               Within five days after the initial communication with a consumer in connection with

       the collection of any debt, a debt collector shall, unless the following information is

       contained in the initial communication or the consumer has paid the debt, send the consumer

       a written notice containing –


                      1. The amount of the debt;

                      2. The name of the creditor to whom the debt is owed;

                      3. A statement that unless the consumer, within thirty days after receipt of

                          the notice, disputes the validity of the debt, or any portion thereof, the

                          debt will be assumed to be valid by the debt-collector;

                      4. A statement that the consumer notifies the debt collector in writing within

                          thirty-day period that the debt, or any portion thereof, is disputed, the debt

                          collector will obtain verification of the debt or a copy of a judgment

                          against the consumer and a copy of such verification or judgment will be

                          mailed to the consumer by the debt collector; and

                      5. A statement that, upon the consumer’s written request within the thirty-

                          day period, the debt collector will provide the consumer with the name

                          and address of the original creditor, if different from the current creditor.




                                                 10
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 11 of 12 PageID #: 11




        48.     The Defendant violated 15 U.S.C. §1692g, by confusingly stating that a payment was

    made when it was not, which overshadows the ''g-notice'' language and explicitly fail to provide

    the consumer with the correct and clear balance owed.

        49.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.


                                  DEMAND FOR TRIAL BY JURY

        50.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.



                                          PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Alexander Klein, individually and on behalf of all others similarly

 situated, demands judgment from Defendant FMA as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.



                                                  11
Case 1:21-cv-01516-WFK-VMS Document 1 Filed 03/23/21 Page 12 of 12 PageID #: 12




       Dated: March 22, 2021
                                            Respectfully Submitted,

                                            /s/Raphael Deutsch
                                            Raphael Deutsch
                                            Stein Saks, PLLC
                                            285 Passaic Street
                                            Hackensack, NJ 07601
                                            Tel. 201-282-6500 ext. 141
                                            Fax 201-282-6501
                                            rdeutsch@steinsakslegal.com
                                            Attorneys for Plaintiff




                                       12
